Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00532-CR

                              Daniel Cervantes SALAZAR,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 181st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR6992
                         Honorable Laura Parker, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 10, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice